10/29/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0630



                                 No. DA 19-0630

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

MICHAEL ROBERT LONG,

             Defendant and Appellant.


                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor, Appellee is granted an extension of time to and including

November 30, 2020, within which to prepare, serve, and file its response brief.




KFS                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          October 29 2020